            Case 3:18-cr-00048-VAB Document 86 Filed 04/10/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,                        :
                                                  :   CASE NO.: 3:18-CR-00048 (VAB)
                        Plaintiff,                :
                 v.                               :
                                                  :
                                                  :
 ROBERT V. MATTHEWS, ET AL.,                      :   April 10, 2019
                                                  :
                        Defendants.               :

              MOTION TO CONTINUE ORAL ARGUMENT AND SUSPEND
                            SCHEDULING ORDER

       Defendant Robert Matthews moves to continue the oral argument presently scheduled for

April 24, 2019, and to suspend the Court’s scheduling order.

       In support of this motion the undersigned represents as follows:

       1.      Mr. Matthews and his codefendants have moved to dismiss the charges against

them, and in the alternative to transfer venue. The defendants’ motions rely, in large part, on the

specific allegations set forth in the pending superseding indictment.

       2.      Oral argument for these motions is presently scheduled for April 24, 2019.

       3.      The government previously informed the Court during a scheduling conference

that it may file a second superseding indictment. The government has recently informed the

defendants that it does, in fact, intend to file a second superseding indictment in early May 2019.

       4.      Mr. Matthews anticipates that the government will revise the charges currently

pending against him, to address the claims raised in his motions to dismiss and transfer. Further,

the second superseding indictment may give rise to additional Rule 12 motions.

       5.      The Court’s current scheduling order also requires the parties to exchange witness

and exhibit lists, beginning April 12, 2019.
            Case 3:18-cr-00048-VAB Document 86 Filed 04/10/19 Page 2 of 3



       6.      The government does not object to this motion, and co-defendant Mia Matthews

has agreed to join this motion.


       Wherefore, it would be in the interests of judicial economy for the Court to postpone the

scheduled oral argument and to suspend its current scheduling order until the government files its

second superseding indictment. Once that occurs, the parties and the Court should reconvene to

determine the applicable Speedy Trial Act deadlines and a reasonable trial schedule.

                                                    Respectfully submitted,


                                                    /s/ David A. Ring
                                                    David A. Ring (ct14362)
                                                    Paul A. Tuchmann (ct30523)
                                                    WIGGIN & DANA LLP
                                                    265 Church Street
                                                    P.O. Box 1832
                                                    New Haven, CT 06508-1832
                                                    T: 203-498-4377
                                                    F: 203-782-2889
                                                    dring@wiggin.com
                                                    ptuchmann@wiggin.com

                                                    Attorneys for Mr. Matthews
          Case 3:18-cr-00048-VAB Document 86 Filed 04/10/19 Page 3 of 3



                                       CERTIFICATION

       This is to certify that on this date, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

electronic mail to all parties by operation of the Court’s electronic filing system or by mail on

anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.


                                              /s/ David A. Ring
                                              David A. Ring (ct14362)
